DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed 15 January, 2021 has been entered.  
Response to Amendment
This Office action is responsive to the amendment filed 15 January 2021.  Claims 7, 8, 12, 13, 20, 22, 23 are canceled.  Claims 1-6, 9-11, 14-19, 21 and 24-27 are pending and are examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a plurality of layers of a CMC including a local material layer (Claim 1),” “a plurality of CMC material layers including a local CMC material layer (claim 10),” “a local CMC material layer of the plurality of  CMC material layers (Claim 15),” “the local material layer including a plurality of fibers oriented in a local plane of the CMC component, (claim 1),” “the local CMC material layer including a plurality of fibers orientated in a local plane (claim 10),” “a local CMC material layer of the plurality of CMC material layers including a plurality of fibers orientated in a local plane (claim 15),” “a local plane (Claims 1, 10, 15),” “a local interlaminar direction (Claims 1, 10 and 15),” “an interlaminar direction (Claims 1, 10, 15)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner notes that the drawings show fibers in a CMC insert and a plurality of layers in the CMC insert (Fig. 6). However, the drawings don’t show a plurality of layers with a local layer or a fiber structure in the CMC component surrounding the CMC insert. These portions of the CMC component are only shown as a solid block in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate each of  “remaining layers” (¶51 in the specification as filed), “local material layers” (¶56), “the local material” (¶56, ¶63), “the plurality of CMC layers” (¶57,¶58, ¶62) and reference character “106” has been used to designate “the plurality of CMC layers” (¶51,¶53,¶60,¶63) and “the local CMC material layers” (¶56).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Objections
Claim 1 in line 11 includes “the plurality of layers.” It is believed to be in error for - - a plurality of layers. - -	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “a CMC insert defines a width and a length, the length longer than the width, and wherein the CMC insert is geometrically configured and disposed within the turbomachine member such that the joint interface defines a joint strength in the direction of the width that is less than a joint strength in the direction of the length.” An embodiment where the joint strength in the direction of the width is less than a joint strength in the direction of the length is not described in the specification. In particular, the specification doesn’t include the term “joint strength.” Further, in the specification, where length and width are discussed, strengths of the joint in these directions are not described. Applicant’s remarks of January 15, 2021 don’t provide an indication of where support for this amendment is found in the specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 9-11, 14-19, 21 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite, respectively, “a plurality of layers of a CMC including a local material layer,” and “a CMC component comprised of a plurality of CMC layers including a local CMC material layer”. Further, claims 1 and 10 recite, respectively, “the local material layer including a plurality of fibers orientated in a local plane of the CMC component such that the local material layer defines a local interlaminar direction perpendicular to the local plane of the CMC component” and “the local CMC material layer including a plurality of fibers orientated in a local plane such that the local material layer defines a local interlaminar direction perpendicular to the local plane.” The specification doesn’t refer to “a local plane” and “a local plane” is not shown in the drawings. A plane is a 2-D surface and it is unclear what 2-D surface the “local plane” denotes. Thus, the local plane is unclear. Since it is unclear to what surface the local plane refers, it is unclear what is a local interlaminar direction that is perpendicular to the local plane. 
Further, the specification doesn’t describe a local interlaminar direction. In the claims, the local material layer defines a local interlaminar direction. However, the “local” material layer in the plurality of layers is not clearly identified in the specification. As described above, in the drawing objection, there is inconsistent labels used in drawings when referring to a “local” layer that is included in a plurality of layers. Thus, since the local material layer is not clearly identified, it is unclear how it defines the local interlaminar direction. In addition, the claim recites an interlaminar direction of the CMC insert is orientated parallel to the local interlaminar direction. Since the local interlaminar direction is unclear for the reasons cited above, the interlaminar direction is also unclear. The interlaminar direction is mentioned in ¶44 of the specification as filed. However, it is not defined or shown in the drawings.

Claims 2-6 and 9, 26 and 27 depend from claim 1. Claims 11, 14, 24 and 25 depend from claim 10. 
Claim 15 recites “a local CMC material layer of the plurality of CMC material layers including a plurality of fibers oriented in a local plane of the plurality of CMC material layers such that the local CMC material layer defines a local interlaminar direction perpendicular to the local plane of the plurality of CMC material layers.” The specification doesn’t refer to “a local plane” and “a local plane” is not shown in the drawings. A plane is a 2-D surface and it is unclear what 2-D surface the “local plane” denotes. Thus, local plane is unclear. Since it is unclear to what surface the local plane refers, it is unclear what is a local interlaminar direction that is perpendicular to the local plane. 
Further, the specification doesn’t describe a local interlaminar direction. The local material layer defines a local interlaminar direction. However, the “local” CMC material layer of the plurality of CMC material layers is not clearly identified in the specification. As described above, in the drawing objection, there is inconsistent labels used in drawings when referring to a “local” layer that is included in a plurality of layers. Thus, since the local CMC material layer is not clearly identified, it is unclear how it defines the local interlaminar direction. In addition, the 
Next, it is not clear whether the local CMC material layer or a plurality of fibers are orientated in a local plane of the plurality of CMC material layers. The local material layer and the fibers are 3-D structures and it is not clear how they are orientated in a “local plane,” which is a 2-D surface. Further, it is unclear whether the local CMC material layer or the plurality of CMC material layers include the plurality of fibers. Yet further, Claim 15 further recites the limitation “the plurality of fibers of the at least one ply of the plurality of the plurality of plies of the CMC are also orientated in the local plane of the CMC component.” It is not clear how the plurality of fibers, which are 3-D structures, are orientated in the local plane, which is a 2-D surface. Claims 16-19 and 21 depend from claim 15.
Claim 24 recites “the mechanical interlocking joint is configured to provide retainment in the local interlaminar direction.” As described above, the local interlaminar direction is unclear and hence retainment in the local interlaminar direction is unclear.”
Claim 25 recites the mechanical interlocking joint is configured to provide retainment in a direction within the local plane of the CMC. As described above, local plane is unclear. Hence, retainment in a direction within the local plane is unclear.
Claim 27 recites the joint interface is orientated substantially parallel to the interlaminar direction. Since the interlaminar direction is unclear, the joint interface substantially parallel to interlaminar direction is unclear.

    PNG
    media_image1.png
    565
    844
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 9, 10, 11, 14-19, 21 and 24-27, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heng (US 9,545,774).
Regarding claim 1, Heng teaches a ceramic matrix composite (CMC) component (Annotated FIG. A, Col.7:4-15 discloses ceramic matrix composite materials that are used in aerospace vehicles) comprising: a plurality of layers of a CMC (Annotated FIG. A) including a local material layer (Annotated FIG.A), the local material layer including a plurality of fibers 
Regarding claim 2, Heng teaches the invention as claimed and discussed above and Heng further teaches the plurality of layers of the CMC comprise a shaped void 810, the CMC insert disposed within the shaped void (Annotated Fig. A).
Regarding claim 4, Heng teaches the invention as claimed and discussed above and Heng further teaches the shaped void and the CMC insert are geometrically configured to form a mechanical interlocking joint therebetween (Heng teaches the joint interface includes a series of steps as shown in Annotated Fig. A, Col. 21:3-8. At 826, ceramic particles are used to join the insert to the surrounding material, Col. 17:22-30. The steps of the joint interface and the bonding material form a mechanically interlocking joint.).
Regarding claim 5, Heng teaches the invention as claimed and discussed above and Heng further teaches the CMC insert includes at least one of a plurality of tapered side portions or a plurality of angled side portions (Col. 21: 3-8, the joint between the insert and the surrounding material can be stepped or smoothly tapered at angle as shown in Annotated Fig. A. Further, the steps of the interlocking joint are formed along an angle).
Regarding claim 6, Heng teaches the invention as discussed above and Heng further teaches the CMC insert is dovetail shaped (Col. 21: 3-8, a dovetailed scarf joint is shown in Annotated Fig. A).
Regarding claim 9, Heng teaches the invention as claimed and discussed above and Heng further teaches the CMC component comprises one of a combustor liner, a shroud, a turbine center frame, a turbine blade or a turbine vane (Col. 1:46-49, CMCs may include nozzles or combustion chamber, Col. 4:63-67, CMC may be used for truss core support structure for jet engine exhaust components on a commercial aircraft).
Regarding claim 10, Heng teaches a turbomachine (Col. 4:63-67, jet engine for an aircraft) comprising: a CMC component (Annotated FIG. A,) comprised of a plurality of CMC material layers including a local CMC material layer (Annotated Fig. A), the local CMC material layer including a plurality of fibers (Col. 1:24-33) oriented in a local plane of the CMC 
Regarding claim 11, Heng teaches the invention as discussed above and Heng further teaches the CMC insert is dovetail shaped (Col. 21: 3-8, a dovetailed scarf joint is shown in Annotated Fig. A).
Regarding claim 14, Heng teaches the invention as claimed and discussed above and Heng further teaches the CMC component comprises one of a combustor liner, a shroud, a turbine center frame, a turbine blade or a turbine vane (Col. 1:46-49, CMCs may include nozzles or combustion chamber, Col. 4:63-67, CMC may be used for truss core support structure for jet engine exhaust components on commercial aircraft).
Regarding claim 15, Heng teaches method of forming a turbomachine member (Fig. 15) the method comprising: forming a shaped void in a portion of a plurality of CMC material layers in a desired shape (Fig. 15, 1506), a local CMC material layer (Annotated FIG.A) of the plurality of CMC material layers (Annotated FIG.A) including a plurality of fibers (Col. 1:24-33) oriented in a local plane of the plurality of CMC material layers component (The claim is interpreted as the local material layer is orientated in a local plane of the CMC component. In Annotated FIG. A, the top surface of the local material layer is taken to be the local plane. Thus, local material layer is orientated in the local plane.) such that the local CMC material layer defines a local interlaminar direction perpendicular to the local plane of the plurality of CMC material layers (Annotated FIG. A, the local interlaminar direction is perpendicular to the local plane) and disposing a CMC insert into the shaped void (810) formed in the plurality of CMC material layers (Annotated Fig. A, Fig. 15, 1510), the CMC insert including a plurality of plies (Annotated Fig. A),, at least one ply of the plurality of plies including a plurality of fibers (Col. 1:24-33), wherein the CMC insert is geometrically shaped to form a joint interface (Annotated Fig. A) with the shaped void, wherein the CMC insert is  geometrically configured and disposed 
Regarding claim 16, Heng teaches the invention as claimed and discussed above and Heng further teaches disposing a plurality of new CMC material layers on the plurality of CMC material layers including the CMC insert (Col. 12:38-48 recites “In accordance with another illustrative embodiment, number of ceramic layers 376 also may include overlay ceramic layers 378. Overlay ceramic layers 378 are placed on and bonded to replacement ceramic layers 377. For example, without limitation, overlay ceramic layers 378 may include one to five or more layers of ceramic material. Overlay ceramic layers 378 extend beyond replacement ceramic layers 377 onto the surface of first facesheet 313 beyond first aperture 336.”) 
	Regarding claim 17, Heng teaches the invention as claimed and discussed above and Heng further teaches initially identifying a defect in the plurality of CMC material layers of the turbomachine member to provide repair of the turbomachine member (Fig, 15, 1502 and 1504).
Regarding claim 18, Heng teaches the invention as claimed and discussed above and Heng further teaches the turbomachine member is a new build (Col. 4:5-8 recites “The different illustrative embodiments also recognize and take into account that inconsistencies may occur in such a ceramic sandwich structure during manufacturing or during handling and operational use.”)
Regarding claim 19, Heng teaches the invention as claimed and discussed above and Heng further teaches the CMC insert is shaped to form a mechanical interlocking joint with at least the local CMC material layer of the plurality of CMC material layers about a perimeter of the CMC insert (Col. 10:2-4 recites “For example, without limitation, the cross-sectional shape of first aperture 336 may be a circle, an oval, a square, or any other shape.” The CMC insert is bonded around its perimeter to the CMC component using a process such as sintering. This process provides a mechanical interlocking joint. Col. 17:7-30). 
Regarding claim 21, Heng teaches the invention as claimed and discussed above and Heng further teaches the CMC insert defines a width and a length, the length longer than the width, and wherein the CMC insert is geometrically configured and disposed within the turbomachine member such that the joint interface defines a joint strength in the direction of the width that is less than a joint strength in the direction of the length (In annotated Fig. A, the CMC insert can be the single layer 818, the width of the layer can be defined in the interlaminar direction. The length is perpendicular to the interlaminar direction, such as the length along the top of layer 818. The joint strength in the direction of the width is less than a joint strength in the direction of the length because there is much more bonding material in the direction of the length as opposed to the direction of the width.).
Regarding claim 24, Heng teaches the invention as claimed and discussed above and Heng further teaches the mechanical interlocking joint is configured to provide retainment in the local interlaminar direction (Annotated Fig. A, the CMC insert 816 is bonded to the surrounding material so that it is not pulled out of the void in which it is placed in the CMC component. Hence, the mechanical interlocking joint provides retainment in the local interlaminar direction.).
Regarding claim 25, Heng teaches the invention as claimed and discussed above for claim 10 and Heng further teaches the mechanical interlocking joint is configured to provide retainment in a direction within the local plane of the CMC component (As shown in Annotated A and described above, the joint interface is stepped. The stepped interface prevents movement in the direction of the local plane and provides retainment in a direction within the local plane of the CMC component.).
Regarding claim 26, Heng teaches the invention as claimed and discussed above for claim 10 and Heng further teaches the plurality of plies of the CMC insert includes a top ply 818 and a bottom ply 820, and wherein the joint interface extends continuously from the bottom ply to the top ply (The top ply 818, the bottom ply 820 and the plies in between are each bonded to a layer in the surrounding CMC component in a continuous manner, Col. 17:7-30).
Regarding claim 27, Heng teaches the invention as claimed and discussed above and Heng further teaches the joint interface is oriented substantially parallel to the interlaminar direction (Annotated Fig. A, the joint interface includes a number of steps each step includes a portion that is substantially parallel to the interlaminar direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heng (US 9,545,774) in view of Chamberlain (US 2014/0272248). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the geometric shape of the CMC insert and a geometric shape of the shaped void, of Heng, with machining tolerances of 50 mils or less, as taught by Chamberlain, in order to allow the parts to be properly joined, as taught by Chamberlain.
	
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection described above. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
The amendments to the claims overcome the rejections under 112(b) from the final rejection of October 13, 2020.
Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        
/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741